IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CITY OF PHILADELPHIA AND                      : No. 109 EM 2015
PHILADELPHIA COMMISSION ON                    :
HUMAN RELATIONS                               :
                                              :
                                              :
             v.                               :
                                              :
                                              :
SOUTHEASTERN PENNSYLVANIA                     :
TRANSPORTATION AUTHORITY                      :
                                              :
                                              :
PETITION OF: AMERICAN CIVIL                   :
LIBERTIES UNION OF PENNSYLVANIA               :
AND MAZZONI CENTER                            :


                                        ORDER



PER CURIAM

      AND NOW, this 15th day of March, 2016, the Amici’s Application for Leave to

File Amicus Statement in Support of Petition for Allowance of Appeal is DENIED.

      Justice Eakin did not participate in the consideration or decision of this matter.